Title: From Alexander Hamilton to Samuel Hodgdon, 7 October 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


Carlisle [Pennsylvania] October 7. 1794
Sir
It is with distress I find that the troops are every where a head of their supplies. Not a shoe, blanket or ounce of ammunition destined for this place is yet arrived—except what Mr. Wright conductor for the Pensylvania division brought on with him. I begin to fear infidelity in some of your conductors of Waggons. For Heaven sake send forward a man that can be depended upon on each route to hasten them on. My expectations have been egregiously disappointed.
With consideration & esteem   I am sir   Your obed ser
A Hamilton
Samuel Hodgsdon Esq
